 





Exhibit 10.3

 

AMENDMENT #1 TO THE SECURITIES PURCHASE AGREEMENT AND CONVERTIBLE PROMISSORY
NOTE DATED NOVEMBER 3, 2017

 

THIS AMENDMENT #1 (the “Amendment”) TO THE SECURITIES PURCHASE AGREEMENT AND
CONVERTIBLE PROMISSORY NOTE, is entered into as of November 17, 2017, by and
between The Chron Organization, Inc., a Nevada corporation (the “Company”), and
Crown Bridge Partners, LLC, a New York limited liability company (the “Holder”)
(collectively the “Parties”).

 

BACKGROUND

 

A. The Company and Holder are the parties to that certain Securities Purchase
Agreement dated November 3, 2017 (the “SPA”) and Convertible Promissory Note
dated November 3, 2017 in the principal amount of up to $138,000.00 (the
“Note”); and

 

B. The Parties desire to amend the SPA, Note, and all ancillary documents
entered into in connection therewith (the “Transaction Documents”) as set forth
expressly below, to correct a scrivener’s error in the Transaction Documents and
reflect the Parties’ intentions at the time of execution of the Transaction
Documents.

 

NOW THEREFORE, in consideration of the execution and delivery of the Amendment
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows:

 

1. All references to the Company’s common stock and/or Common Stock in the
Transaction Documents shall mean the Class A common stock, par value $0.001 per
share, of the Company.

 

2. This Amendment shall be deemed part of, but shall take precedence over and
supersede any provisions to the contrary contained in the Transaction Documents.
All initial capitalized terms used in this Amendment shall have the same meaning
as set forth in the Agreement unless otherwise provided. Except as specifically
modified hereby, all of the provisions of the Transaction Documents, which are
not in conflict with the terms of this Amendment, shall remain in full force and
effect.

 

[Signature page to follow]

 

1

 

 



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 





The Chron Organization, Inc.   Crown Bridge Partners, LLC           By: /s/ Alex
Rodriguez   By: /s/ Seth Ahdoot Name: Alex Rodriguez   Name: Seth Ahdoot Title:
Chief Executive Officer   Title: Member







 

2

 

 

